Citation Nr: 1309968	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  12-33 504	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly pension (SMP) based upon the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






REMAND

The Veteran had active military service from August 1951 to August 1955, and from April 1958 to January 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 by the St. Paul, Minnesota regional office (RO).  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

Where VA has constructive or actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).

On his VA Form 9, filed in November 2012, the Veteran indicated that VA did not have records from three doctors who had treated him.  In a May 2011 statement, the Veteran reported that he had over 1500 pages of healthcare records at VA; however, the evidence of record, including the claims file and the Virtual VA online records system, includes less than 50 pages of medical records.  (The most recent VA medical records in the record are from June 2010.)  Finally, the Veteran submitted a release form for November 2009 records of treatment from the emergency room at North West Regional Hospital in Harrison, Arkansas.  It does not appear that these records were obtained.  On remand, the AOJ should obtain all VA and private medical records showing treatment for the Veteran's various disabilities that are not already in the claims file.

The Veteran was provided with a VA examination to determine whether he meets the criteria for SMP based on the need for regular aid and attendance of another person (A&A).  The examiner noted that the Veteran had chronic low back pain, chronic obstructive pulmonary disease (COPD), atonic bladder, bladder stones, a history of pulmonary embolus and heart disease and that he was a smoker.  The examiner found that the Veteran's non-service-connected disabilities did not render him unable to secure or follow substantially gainful employment; however, the examiner did not provide an opinion as to whether the evidence establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) (2012), the following criteria will be accorded consideration in determining the need for regular aid and attendance:  the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

On remand, the Veteran should be afforded a VA examination to determine whether he meets the criteria for SMP based on A&A.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment for any disability.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's various medical problems, including records reflecting treatment from any medical providers at the North West Regional Hospital in Harrison, Arkansas, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Obtain all records of treatment by VA, including, but not limited to, treatment since June 2010.  (The Veteran should be contacted to identify all sources of VA treatment.)

3.  After obtaining the records sought above, schedule the Veteran for a VA examination to determine eligibility for SMP based on a need for aid and attendance benefits.  The claims file and all records on Virtual VA must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the following are present as a result of his various disabilities:

(A)  Inability to dress or undress himself or to keep himself ordinarily clean and presentable;

(B)  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.);

(C)  inability to attend to the wants of nature;

(D)  inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or 

(E)  incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

The examiner must provide a complete rationale for all opinions expressed. 

4.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The Veteran should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

